Citation Nr: 0012556	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  95-23 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
chronic acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel








INTRODUCTION

The veteran has been certified as having had active service 
from November 1966 to November 1968 during which time his DD-
214 shows that he was in Vietnam for about 11 months and 20 
days with the 1st U.S. Army, Co. B, Special Troops, and 
received the Vietnam Service Medal, Vietnam Campaign Medal 
and Sharpshooter (M-14) Rifle Award.  His primary military 
occupational specialty was as a switchboard operator.   

The current appeal arose from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder to include post-
traumatic stress disorder (PTSD).

In a decision in April 1997, the Board of Veterans' Appeals 
(the Board) denied reopening of the final disallowance of 
service connection for a chronic acquired psychiatric 
disorder to include PTSD.  

The veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (the Court).  

In this case, the Court affirmed the Board's decision 
disallowing reopening of the PTSD claim.  

Further, for reasons delineated therein, the Court vacated 
and remanded the claim with regard to whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  

The Court noted that with regard to entitlement to service 
connection for an acquired psychiatric disorder, since 
[unlike the PTSD issue] it was not "clear" that the 
appellant's underlying claim was not well grounded, that 
issue could not be summarily affirmed; and that it was 
necessary for the Board to adjudicate the request for 
reopening consistent with 38 C.F.R. § 3.156(a) and Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) (citing Elkins v. West, 
12 Vet. App. 209 (1999) en banc; and Winters v. West, 12 Vet. 
App. 203, (1999)). 

The Court did not hold one way or the other as to the 
ultimate well-grounded aspects of the case.  However, the 
Court specifically noted that because the veteran is a combat 
veteran, on remand from the Court, the Board was to consider 
the applicability of 38 U.S.C.A. § 1154(b) to his claim (with 
the Court citing Arms v. West 12 Vet. App. 188 (1999) in this 
particular case).  

In correspondence from the Board to the veteran on October 
22, 1999, he was informed that as also provided in the Court 
order, he could elect to submit additional argument or 
evidence to the Board for consideration within 90 days of the 
date of that letter.  

The veteran's representative provided a written argument on 
his behalf in February 2000.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
chronic acquired psychiatric disorder when it issued an 
unappealed rating decision as to this issue in March 1993.  

2.  Evidence submitted since the final March 1993 rating 
decision bears directly or substantially upon the issue at 
hand, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The claim for service connection for a chronic acquired 
psychiatric disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1993 rating decision 
wherein the RO denied entitlement to service connection for a 
chronic acquired psychiatric disorder is new and material, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (1999). 

2.  The claim of entitlement to service connection for a 
chronic acquired psychiatric disorder is not well grounded.  
(38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).




In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

A determination on a claim by the RO of which the claimant is 
properly notified is final if an appeal is not perfected as 
prescribed in Rule 302 (§ 20.302 of this part).  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where the evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, op. cit.

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
op. cit.

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

However, in Hodge v. West, op. cit., the Federal Circuit held 
that the Court impermissibly ignored the definition of 
"material evidence" adopted by the Department in 38 C.F.R. 
§ 3.156 and without sufficient justification or explanation, 
rewrote the regulation to require, with respect to newly 
submitted evidence, that "there must be a reasonable 
possibility that new evidence, when viewed in the context of 
all the evidence, both old and new, would change the outcome.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Federal Circuit held invalid the Colvin test as it 
related to the issue of materiality as it was more 
restrictive than 38 C.F.R. § 3.156(a).

In Elkins v. West, op. cit., the Court held that the decision 
of the Federal Circuit in Hodge required the replacement of 
the two-step test in Manio with a three step test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.


Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

If not shown during service, service connection may be 
granted for a chronic  acquired psychosis if manifested to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).

In some circumstances VA has a duty under 38 U.S.C.A. § 
5103(a) (West 1991), to advise a claimant of the new and 
material evidence needed to complete his/her claim.  Graves 
v. Brown, 8 Vet. App. 522, 525 (1995).

This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).


A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, op. cit. 

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:


Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  

Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and 
material evidence for the purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional."

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993) and Guimond v. Brown, 
6 Vet. App. 69 (1993).  

Satisfactory lay or other evidence of an injury or disease 
incurred in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of incurrence or 
aggravation. 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d); see 
Godwin v. Derwinski, 1 Vet. App. 419, 426 (1991).  


In Caluza, op., cit., the Court has described what is 
"satisfactory evidence" as relates to 38 U.S.C.A. § 1154(b), 
i.e., "satisfactory lay or other evidence". "Satisfactory 
evidence" has been interpreted in different contexts to mean 
everything from evidence which convinces "beyond a reasonable 
doubt" or "to a reasonable certainty".  

In Zarycki v. Brown, 6 Vet. App. 91, 100 (1993), the Court 
indicated a middle path when it seemed to equate 
"satisfactory" evidence, in the context of section 1154(b), 
38 C.F.R. § 3.304(f), and VA's Adjudication and Procedure 
Manual, M21-1, with "credible" evidence, i.e., if the Board 
determines that lay testimony is satisfactory, e.g., 
credible.  However, such a definition must not be applied in 
a way that would deprive section 1154(b) of effect , 
specifically that the claimant's lay evidence prevails unless 
it is rebutted by "clear and convincing evidence to the 
contrary".  In that context, clear and convincing evidence is 
a higher evidentiary standard than the preponderance-of-the-
evidence standard imputed by the benefit-of-the-doubt rule, 
because the evidence must be in equipoise before the benefit 
of the doubt applies. See Olson, supra.  

"When 'interpreting a statute, the Court will not look merely 
to a particular clause in which general words may be used, 
but will take in connection with it the whole statute'".  
Kokoszka v. Belford, 417 U.S. 642, 650 (1974) (quoting other 
cases).  

Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing numerous cases and examples). 
The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 415 S.E.2d 891, 
895 (W. Va. 1992).  In determining whether documents 
submitted by a veteran are "satisfactory" evidence under 
section 1154(b), a VA adjudicator may properly consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the veteran. 


The Court, however, in several cases [including Caluza at 
507], has not held that invocation of section 1154(b) 
automatically results in an award of service connection.  It 
does not absolve a claimant from submitting a well-grounded 
claim for service connection.  Although section 1154(b) 
relaxes the evidentiary requirement as to the evidence needed 
to render a claim well grounded, that section deals only with 
the occurrence of an event, i.e., "whether a particular 
disease or injury was incurred or aggravated in service -- 
that is, what happened then -- not the questions of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required."  See also 
Robinette v. Brown, op. cit. (layperson's account of what 
physician told him did not constitute "medical" evidence in 
context of determination of well-groundedness because 
"medical" nature of such evidence was too attenuated and 
unreliable).

Of course, the Secretary is not required to accept every bald 
assertion made by a veteran as to service incurrence or 
aggravation of a disability.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (the Board was not required to accept the 
uncorroborated statements of the veteran regarding service 
connection).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

VA has fulfilled its obligation under section 5103(a) by 
informing the veteran of the reasons his claim has been 
denied.  In that regard, the veteran in this case has not put 
VA on notice of the existence or availability of other 
specific or pertinent evidence.


Factual Background

A notation is of record that service medical records have 
been in the file since an addendum packet thereof was sent to 
VA by National Personnel Records Center in 1974.  These 
original service medical records are negative for any 
complaints or treatment related to a diagnosed psychiatric 
disorder or associated symptoms in service.  

Service records show that he was twice seen at Fort Knox at 
the Ireland Army Hospital in March 1968 for a groin infection 
for which he was given medications and light duty.  

A June 12, 1968 clinical entry shows "EM seen this date at 
MHCS by SW/SP."

The next inservice clinical notation was dated July 8, 1968 
when he was seen at the Fort Knox emergency room for 
treatment of cuts on two fingers, after which suturing and 
other care, he was placed on light duty for 7 days. 

On the veteran's separation examination in October 1968, he 
checked both "yes" and "no" on whether he had a history of 
nervous trouble and whether he had a history of depression or 
excessive worry.  However, a psychiatric examination 
conducted at that time was normal.  And in November 1968, he 
signed a statement to the effect that nothing had changed 
since the October examination.

On his initial claim for compensation for a nervous disorder 
filed in September 1974, the veteran reported that he had had 
problems with mental illness since some time in service; that 
he had had mental illness since 1969; and that he had had 
care at a state hospital in July and August 1974.  


A report was received, dated in July 1974, from the veteran's 
hospitalization at Terrell State Hospital in Dallas County 
for a psychiatric evaluation.  The veteran stated at the time 
of admission that he had been ill once before and had been 
seen by VA in Dallas, and given medication.  On admission, he 
was experiencing auditory and visual hallucinations.  He was 
depressed, sometimes violent, and had threatened suicide.  
Testing revealed that he was an acute schizophrenic, tending 
toward paranoia.  His insight and judgment were severely 
impaired and he was sometimes incoherent.  The diagnosis was 
paranoid type schizophrenia.

VA outpatient treatment records were subsequently acquired, 
dated between August 1973 and July 1975, showing that the 
veteran was receiving treatment for paranoid schizophrenia 
which was poorly responsive to medication.  He had not worked 
since July 1974 although previously he had been a mail 
handler.  His symptoms included depression, anxiety, paranoid 
ideation, repressed hostility, agitation, delusional thinking 
and hallucinations.  One examiner opined that he was 
incompetent.

In a rating action in October 1974, the RO denied service 
connection for schizophrenia.  And in a rating action in July 
1975, he was found by VA to be incompetent from August 1, 
1974, the date nonservice-connected pension benefits were 
assigned.

A private physician, BCM, M.D., reported in a statement dated 
August 27, 1982 that he had evaluated the veteran in his 
office on August 20, 1982 at which time the veteran 

related a history of nervous disorder 
(paranoid schizophrenia) which has 
required treatment and institutional care 
since his discharge from service.  Our 
first exposure to his problem was in the 
late '60's at which time we recommended 
psychiatric evaluation and management.  
He denies any psychological impairment 
prior to his service experience.  


It is my understanding after conciling 
(sic) with him and his family that he 
desires to establish this as a service 
connected disability and I cannot deny 
this as a possibility.  On physical exam 
at this time his major symptoms appear 
well compensated.  He currently takes 
Cogentin and Navane for aforementioned 
problems.  He is unable to be gainfully 
employed due to his psychiatric 
impairment. 

Dr. M, whose letterhead indicated he was in family practice, 
did not diagnose the veteran's current or prior psychiatric 
problems other than as shown above by history.

The veteran continued to receive VA outpatient treatment 
through 1982 for which records are in the file.  

The veteran and his mother provided testimony at a hearing 
held at the RO in June 1983 before a Hearing Officer, of 
which a transcript is of record.  The RO denied his claim.

In a decision dated in April 1984, the Board denied the 
veteran's claim for service connection for a nervous 
disorder.  The Board held that a nervous disorder was not 
incurred in or aggravated by service, and that schizophrenia 
could not be presumed to have been the result of service.  Of 
record at the time of the Board decision was the evidence 
cited above.

With a VA Form 21-4138, submitted by the veteran in January 
1986, he sought to reopen his claim.  He noted that certain 
additional clinical records had not been previously of 
record.

Additional copies of private medical records, some but not 
all of which were already of record, and dated between 1983 
and 1985, were submitted showing that the veteran was 
exhibiting various symptoms related to a psychiatric 
disorder.  He had been referred for that care by VA since VA 
was closing their outpatient facility.  The veteran had 
reported in 1983 that he had been seen twice by VA in 1972, 
and had had state hospitalization in 1973 or 1974.  The 
diagnosis was schizophrenia, in remission.

The RO denied his claim in May 1986, with which he disagreed 
and requested a Statement of the Case, which was prepared in 
July 1986. 

In December 1987, the veteran was hospitalized by VA.  At 
that time, the veteran reported a long history of "paranoid 
schizophrenia, first diagnosed in 1973".  During 
hospitalization, he benefited with medication.  The diagnosis 
was bipolar disorder, not otherwise specified.

VA outpatient report in April 1988 showed that he was about 
the same as when most recently hospitalized.  There was said 
to be "no clinical depression or psychosis".

The veteran was hospitalized again by VA in June and July 
1988 for psychiatric problems.  It was noted that he had been 
cared for repeatedly in the past with diagnoses of atypical 
psychosis, bipolar disorder with psychosis, PTSD, and 
schizophrenia.  The pertinent diagnoses at that time were 
atypical psychosis and ethanol dependence.  At discharge he 
was felt to be competent to handle funds but not to go back 
to work.

VA outpatient records show that in 1988, the veteran was seen 
at a mental health clinic with psychiatric symptoms.  On one 
such occasion, an examiner commented that the veteran had an 
episodic psychosis with complete remission between episodes 
of the bipolar variety.  

The RO again denied his claim and the veteran filed an appeal 
with the Board.

In a decision dated in August 1989, the Board again denied 
the veteran's claim for service connection for an acquired 
psychiatric disorder, concluding, in pertinent part, that the 
medical evidence did not demonstrate that an acquired 
psychiatric disorder was manifest in service, or that a 
psychosis was manifested within one year of separation.

After endeavoring to reopen his claim in 1991 and 1992, 
private psychiatric clinic outpatient treatment records were 
received from the veteran in 1993.  These records revealed 
that the veteran was treated on an outpatient basis since 
1991 and had been diagnosed as having paranoid schizophrenia.  

In March 1993 the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder then claimed as PTSD.  The RO noted that 
the evidence submitted related to treatment for disorders 
other than PTSD and were not considered new and material with 
respect to the issue of service connection since it did not 
show service incurrence.  

The veteran initially filed a timely notice of disagreement 
and Substantive Appeal, a VA Form 9, to the March 1993 
decision.  However, in a statement dated in September 1993, 
the veteran withdrew his appeal.  Accordingly, the RO's March 
1993 rating decision became final.

The evidence associated with the claims file following the 
March 1993 rating decision consists of the following: a 
statement from a private psychologist, and duplicates of some 
of the appellant's service medical records.

The statement, dated in January 1994, from HDH, a 
psychologist, related the veteran's history in detail.  
Various tests were conducted as well.  The veteran reported a 
number of incidents of alleged stress while in Vietnam.  

He also told the psychologist that while in service in 1967, 
while at Fort Knox, he had been "preaching to the men, having 
GI parties at midnight and having hallucinations", and 
reported that he had then been given Thorazine, 800 mg., and 
a three day pass.  

The veteran also noted that in 1974, his wife had had him 
committed to a state facility for trying to choke her.  The 
examiner opined, in part, that if the veteran had in fact 
been given Thorazine while on active duty, then this could 
reflect that the psychotic condition existed while on active 
duty.  Again, if this was the case, his experiences in 
Vietnam could have aggravated these problems. 

It was concluded that while the veteran exhibited some 
symptoms related to PTSD, it was not enough to warrant a 
diagnosis of PTSD.  There was some evidence of generalized 
anxiety disorder, with some of his current symptoms possibly 
due to his medications.  The pertinent diagnoses were Axis I, 
psychotic disorder; generalized anxiety disorder; alcohol 
dependence; nicotine dependence.

In correspondence received by the RO in August 1996, the 
veteran asked for copies of all of his service records.  In 
subsequent correspondence in 1996, he noted that a statement 
from Dr. BCM had indicated that he had treated the veteran in 
1967 for nervousness; and that he had been seen for 
hallucinations the mental hygiene clinic on June 12, 1968 
while at Fort Knox in service.

Analysis

Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
chronic acquired psychiatric disorder.


When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.
Where an appellant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be reopened 
and readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

The 1993 RO decision is the most recent final decision, and 
is thus the one from which the issue is raised as to new and 
material evidence.  Much of the evidence which has been added 
to the record since 1993 is cumulative in that it merely 
shows ongoing care and/or duplicates of records already in 
the file.

However, the statement in 1994 from the psychologist provides 
for the first time a potential medical basis or nexus between 
circumstances alleged to have occurred in service and current 
psychiatric disability.  As such, this evidence is so 
significant that it must be considered in order to fairly 
adjudicate the merits of the veteran's claim.  In other 
words, this evidence is new and material and the veteran's 
claim is reopened.  

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based upon a review of all the 
evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).




As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for a 
chronic acquired psychiatric disorder, the first element has 
been met.  Accordingly, the Board's analysis must proceed to 
a determination of whether the appellant's reopened claim is 
well grounded; and if so, to an evaluation of the claim on 
the merits.


Well Grounded Claims

Once it is determined that new and material evidence has been 
submitted, the Board must immediately determined whether the 
claim is well grounded.  Elkins.

If the veteran has not presented a well-grounded claim, his 
appeal must fail and the Board has no duty to further assist 
him with the development of his claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, op.cit. 

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).





First, there must be competent evidence of incurred or 
aggravated disease in service.  The second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

The Court has held that the provisions of 38 U.S.C.A. 
§ 1154(b), pertaining to proof of disability incurred in 
combat, do not obviate the requirements for a well grounded 
claim set out in Caluza (i.e. competent evidence of a current 
disability and of a medical nexus between service and a 
current disability).  Arms v. West, 12 Vet. App. 188 (1999); 
Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 
Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  Because there is a presumption of credibility as to 
all evidence submitted for purposes of rendering a claim well 
grounded, regardless of whether the veteran engaged in combat 
or not, application of 38 U.S.C.A. § 1154(b) to the question 
of well groundedness has been described as "largely 
superfluous."  Arms at 195; see also Kessel v. West, 13 Vet. 
App. 9 (1999), [decided since Arms], which overruled Arms to 
the extent that 1154 lessens evidentiary burdens for combat 
veterans only as relates to the service incurrence element of 
a claim not to current disability or nexus requirements.

In this case, the veteran is competent to report that he 
sustained "a mental health problem" in service.  There is 
also competent evidence of current psychiatric disability.  
However, there is no competent evidence relating any current 
disability to any mental health problem the veteran may have 
experienced in service.  

As a lay person, the veteran would not be competent to say 
that any current disability was caused by the inservice 
symptoms.  In truth, by various means, he has endeavored to 
do just that.  Most recently, his own testimony has in turn 
been used to endeavor to lay a foundation for medical 
assumptions which are simply not credible or consistent with 
the factual data of record.  

In short, the original clinical record in service reflected 
no acquired psychiatric disorder, or even a sign of a chronic 
acquired psychiatric disorder.  While a June 12, 1968 
clinical record suggests that the veteran may have seen at a 
mental health clinic ("MHCS) on that date, there is no 
evidence that he underwent a psychiatric examination, was 
found to have a chronic psychiatric disorder, i.e., 
schizophrenia, or requiring medication as alleged by the 
veteran.  Moreover, there was no indication of symptoms, 
complaints or treatment.  There were also equivocal check-
marks referable to psychiatric symptoms made by the veteran 
on the report of medical history portion of the separation 
examination report.  

At no time in service to include on psychiatric evaluation at 
separation, was there any notation of psychiatric symptoms, 
diagnosis, or any clinical finding of psychiatric 
abnormalities or problems.  There was no indication, by 
history or examination, then or at any later time, that the 
veteran had experienced hallucinations on that specific date 
in service, nor that he was ever given any treatment or 
medication for such including 800 mg. of Thorazine and/or 
then told to take 3 days leave for chronic psychiatric 
symptomatology.  No matter how the June 12, 1968 service 
medical record is interpreted, the service medical records in 
the aggregate reflect no chronic acquired psychiatric 
disorder on the basis of competent medical authority.

Post-service clinical reports confirm that in August 1973, 
(almost 5 years after service) the veteran had first been 
seen by VA for psychiatric problems of psychotic proportions; 
and that he had been referred to a state facility shortly 
thereafter as committed by his wife when he tried to choke 
her.  There he continued to be treated for serious mental 
health problems, most consistently diagnosed at that time as 
schizophrenia.  

Subsequent clinical reports are of record from a variety of 
VA and private sources.  One such report was from Dr. BCM 
whose statement in 1982 is quoted above.  When carefully 
read, Dr. M's report extensively utilizes the veteran's 
history and renders few independent conclusions of a nature 
which would be dispositive to the veteran's claim.  

The Board acknowledges that Dr. M provided a statement which 
was somewhat equivocal as to what association he had with the 
veteran in the late 1960's.  In any event, the statement did 
not reflect that Dr. M diagnosed schizophrenia, but rather 
noted that the veteran had given a history of having been 
diagnosed as such without any clinical information to back it 
up.  Dr. M was also quite careful not to state that the 
veteran had any acquired psychiatric problem as a result of 
service, such as anxiety or any other neurosis; but rather 
that the veteran was endeavoring to so claim, and he, as a 
physician, was unable to refute that was a possibility.  This 
does not fulfill the evidentiary requirements of credible 
persuasive medical opinion.
It is singularly of interest that the history apparently 
given by the veteran to Dr. M did not include the episode of 
having had hallucinations in service, or having been given 
Thorazine for it, or a brief pass thereafter, or having no 
noted residuals on examination at separation from service.  
It is also noted that such a history was apparently not given 
to the private care givers, including the state facility, 
where the veteran was admittedly diagnosed as schizophrenic 
in 1973 or so.  

Alternatively, it is noteworthy that the psychologist's 1994 
statement is totally lacking in reliability.  In such 
statement the psychologist provides wide-ranging but 
basically hypothetical theorizations, based upon implausible 
details provided by the veteran in an effort to personally 
enhance the clearly unhelpful notations within the file.  

The veteran's status of having served in Vietnam does not 
alter his lack of competency to medically analyze his 
inservice status or to alter the benign nature of the entries 
entered at Fort Knox, well outside the parameters of combat, 
after his return to the United States, and which relate to 
factual data present not absent from the record.  
Accordingly, the conclusions drawn by the psychologist as a 
result of the inaccurate and inappropriate history are 
equally lacking in persuasiveness and credibility.

In that regard. the Board would note that the Court has 
repeatedly held that an opinion by a physician based on 
faulty information such as that given by a veteran, etc. need 
not be considered credible.  See Black v. Brown, op. cit.; 
Swann v. Brown, op. cit.; Reonal v. Brown, op. cit.; and 
Guimond v. Brown, op. cit.   

It was not until decades later that anyone alleged that the 
veteran reported that he had been hallucinating at that time 
in 1968, had been given a specific dosage of potent 
medication, etc.  There is absolutely nothing in or out of 
the file to credibly support that other than the veteran's 
statements some three decades after the fact.  He is not 
qualified to provide medical data pursuant to Espiritu, etc.  
The record shows that at some time in the late 1960's he had 
mental health problems, and may or may not have been seen by 
Dr. M, but from whom in any event, no diagnosis was 
forthcoming, and no nexus was offered to service.

Moreover, even if pursuant to King, the veteran's statements 
with regard to what happened on June 12, 1968 are considered 
for purposes of argument to be true, there is no sound basis 
for turning that into a diagnosis of an acquired psychiatric 
disorder which was related to any mental problems after 
service.   

The only opinion which in any way seeks to relate any 
psychiatric symptomatology or disorders to service is that 
expressed by the veteran himself, who is without medical 
training or other necessary expertise.  Espiritu, op. cit.

In any event, there is no credible evidence or expert opinion 
of any nexus between the veteran's service and any acquired 
psychiatric disorder.  

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based upon a review of all the 
evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).  In the veteran's case, the 
second element has not been met.  Accordingly, the Board's 
analysis must end here.  Wilkins, Elkins, Butler, supra.


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
chronic acquired psychiatric disorder, the appeal is granted 
to this extent.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

